Name: Commission Regulation (EEC) No 2585/92 of 3 September 1992 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 258/22 Official Journal of the European Communities 4. 9. 92 COMMISSION REGULATION (EEC) No 2585/92 of 3 September 1992 fixing the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas Article 3 of Regulation (EEC) No 2746/75 defines the specific criteria to be taken into account when the refund on cereals is being calculated ; Having regard to the Treaty establishing the European Economic Community, Whereas these specific criteria are defined, as far as wheat and rye flour, groats and meal are concerned, in Article 4 of Regulation (EEC) No 2746/75 ; whereas furthermore, when the refund on these products is being calculated, account must be taken of the quantities of cereals required for their manufacture ; whereas these quantities were fixed in Commission Regulation No 1 62/67/EEC (% as last amended by Regulation (EEC) No 468/92 Q ; Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destina ­ tion ;Whereas Article 16 of Regulation (EEC) No 2727/75 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products in the Community may be covered by an export refund ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas export possibilities exist for a quantity of 700 000 tonnes of hard wheat groats to certain destina ­ tions ; whereas the procedure laid down in Article 9 (4) of Commission Regulation (EEC) No 891 /89 (3), as last amended by Regulation (EEC) No 337/92 (4), should be used ; whereas account should be taken of this when the refunds are fixed ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (8), as last amended by Regula ­ tion (EEC) No 2205/90 (9),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (^ provides that when refunds are being fixed, account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand, and prices for cereals and cereal products on the world market on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on cereal markets and, furthermore, to take into account the economic aspect of the proposed exports and the need to avoid disturbances on the Community market ; Whereas it follows from applying the detailed rules set out above to the present situation on the market in cereals, and in particular to quotations or prices for these products within the Community and on the world market, that the refunds should be as set out in the Annex hereto ; (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 171 , 26. 6. 1992, p. 47. (3) OJ No L 94, 7. 4. 1989, p. 13. ( «) OJ No 128 , 27. 6. 1967, p. 2574/67. (4) OJ No L 36, 13. 2. 1992, p. 15. 0 OJ No L 281 , 1 . 11 . 1975, p. 78 . 0 OJ No L 53, 28 . 2. 1992, p. 15. ( «) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . 4. 9. 92 Official Journal of the European Communities No L 258/23 HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 September 1992. Whereas Council Regulation (EEC) No 1432/92 ('), as amended by Regulation (EEC) No 2015/92 (2), prohibits trade between the Community and the Republics of Serbia and Montenegro ; whereas this prohibition does not apply to certain situations as given in the limitative enumeration laid down in Articles 2 and 3 ; whereas this should be taken into account when refunds are fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 151 , 3. 6. 1992, p. 4. 0 OJ No L 205, 22. 7. 1992, p . 2. No L 258/24 Official Journal of the European Communities 4. 9 . 92 ANNEX to the Commission Regulation of 3 September 1992 fixing export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) Product code Destination (') Amount of refund (2) 0709 90 60 000  0712 90 19 000   1001 10 10 000   1001 10 90 000 04 02 50,00 20,00 1001 90 91 000 05 02 80,00 0 1001 90 99 000 04 02 73,00 20,00 1002 00 00 000 03 02 21,00 20,00 1003 0010 000 06 02 77,00 0 1003 00 90 000 04 02 40,00 20,00 1004 00 10 000   1004 00 90 000   1005 10 90 000   1005 90 00 000 04 02 60,00 0 1007 00 90 000   1008 20 00 000   1101 00 00 100 01 114,50 1101 00 00 130 01 107,50 1101 00 00 150 01 99,50 1101 00 00 170 01 92,50 1101 00 00 180 01 86,50 1101 00 00 190   1101 00 00 900   1102 10 00 500 01 114,50 1102 10 00 700   1102 10 00 900  '  1103 11 10 200 07 02 210,00 (3) 200,00 1103 11 10 400 01 178,00 1103 11 10 900 01 0 1103 11 90 200 01 114,50 1103 11 90 800   4. 9. 92 No L 258/25Official Journal of the European Communities (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria and Liechtenstein, 04 Switzerland, Austria, Liechtenstein, Ceuta and Melilla, 05 Romania, 06 Turkey, 07 Algeria. (2) Refunds for exports to the Republics of Seibia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the conditions laid down in Article 2 (a) and Article 3 of Council Regulation (EEC) No 1432/92. (3) Refund fixed under the procedure laid down in Article 9 (4) of amended Regulation (EEC) No 891 /89 in respect of a quantity of 700 000 tonnes of hard wheat flour groats destined for Algeria. NB : The zones are those defined in Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30. 7. 1992, p. 20).